Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 is rejected since claim 12 is related to a wiper blade but includes a reference to claim 1, which references an end piece for a wiper blade. However, it is not clear how the wiper blade is further limiting the end piece of claim 1. 










35 U.S.C. § 102(a)(1)
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2014/0352099) to Fujiwara et al. (cited by Applicant).
Regarding independent claim 1, Fujiwara et al. discloses a peripheral wall (62) which separates an external environment of the terminal end piece (60) from an internal space (61e) of the terminal end piece (62), 
the terminal end piece (60) delimiting a first housing (61f) which is arranged in the internal space (61e) and which extends primarily in a first plane (top side in FIG. 13b), a second housing (61c) being interposed between the peripheral wall (62) and the first housing (61f) (See paragraphs [0093]-[0096]);
 and at least one locking member (61b) which is configured to connect the terminal end piece (60) to a flexible support (6) of the wiper blade (1);
 with the locking member (61b) extends at least from the peripheral wall (62) and comprises a stop (46) which is at least partially arranged in the first housing (61f), the locking member (61b) being configured so that the stop (61a) can be moved in a second plane (bottom portion) transverse to the first plane (top side in FIG. 13b) (See paragraph [0097]).

Regarding claim 3, Fujiwara et al. discloses that the second housing (61c) is configured to receive a heel of a scraper blade of the wiper blade (capable of receiving an heel of a blade).
Regarding claim 4, Fujiwara et al. discloses that the any the first housing (61f) and the second housing (61f) are delimited by at least one internal wall (61c).
Regarding claim 8, Fujiwara et al. discloses that the locking member (37) is generally in the form of a flattened "S" (plane from the firs when viewed in the second plane (bottom portion)
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent (10,059,309) to Gaucher et al.
Regarding independent claim 1, Gaucher et al. discloses a peripheral wall (27) which separates an external environment of the terminal end piece (1) from an internal space (42) of the terminal end piece (1), 
the terminal end piece (1) delimiting a first housing (44) which is arranged in the internal space (42) and which extends primarily in a first plane (left side line 46 in FIG. 5), a second housing (49) being interposed between the peripheral wall (27) and the first housing (44) (See Col. 5 lines 15-20 and 50-65);

 with the locking member (7) extends at least from the peripheral wall (27) and comprises a stop (8) which is at least partially arranged in the first housing (44), the locking member (7) being configured so that the stop (8) can be moved in a second plane (along line 47) transverse to the first plane (left side line 46 in FIG. 5) (See Col. 5 lines 50- Col. 6 lines 1-10).

Allowable Subject Matter
3.	Claims 5-7and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723